On Rehearing.
THURMAN, J.
On application for rehearing respondent *564expresses the fear that tbe opinion -of the court may be construed as holding, unqualifiedly, that the legislative act, ch. 113, Laws Utah 1917, is unconstitutional.
The court is of the opinion that the language used, considered as a whole, is not susceptible of such construction. The sufficiency of the complaint was all that was before the court and the court only intended to hold that the complaint showed the act to be unconstitutional. With this explanation the application for rehearing is denied.
CORFMAN, C. J., and WEBER, GIDEON, and FRICK, JJ., concur.